DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of (B) polycarbodiimide compound and (C5) carboxylate compound of an alkali metal, an alkaline earth metal, magnesium, zinc or bismuth is acknowledged.  Claims 2-5, 7, 8, 10 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the reaction product" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/133056; however, for convenience, the machine translation will be cited below.
WO ‘056 discloses a resin composition comprising 100 parts (A) polyester resin, 0.1-1 parts (B) C3-40 organocarboxylic acid alkali metal salt, and 0.05-3 parts (C) polycarbodiimide compound, where the composition is injection molded to form a molded article.  WO ‘056 exemplifies the use of a polyester resin having an acid value of 30 eq/t, suggesting a polyester resin having carboxy groups, blended with sodium caprylate or sodium stearate (which meet applicants’ formula (5) when M=Na and R=an alkyl group having 7 or 16 carbon atoms, respectfully) and polycarbodiimide compound.  The reaction of a carbodiimide groups and an acid group results in an acylurea bond.
WO ‘056 anticipates instant claims 1, 6 and 11-13.

Claims 1, 6, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limerkens (US 2013/0245164), as evidenced by Tanaka (US 2003/0130371).
Limerkens discloses an aqueous binder composition for bonding mineral fiber, comprising the following:
an organic polyisocyanate, specifically listed to include polyisocyanate adducts containing carbodiimide groups, as a preferred compound (p. 2, [0023]), where polyisocyanate compounds having carbodiimide groups include carbodiimidated diisocyanates, meeting applicants’ polycarbodiimide, as evidenced by Tanaka (p. 5, [0045]); 
a polyfunctional isocyanate-reactive compounds, specifically listed to include polyhydroxyl compounds containing two or more hydroxyl groups, such as polyhydroxyl polyesters (p. 2, [0035]-[0036]); 
a catalyst that promotes the isocyanate trimerization reaction, specifically listed to include alkali metal salts of organic carboxylic acids, such as potassium acetate (M=K, R8=C1 alkyl) or potassium 2-ethylhexanoate (M=K, R8=C8 alkyl) (p. 4, [0055]); and
a catalyst to control the curing of the polyurethane, specifically listed to include tertiary amines (p. 4, [007]-[0058]).
The reaction of an OH group and a carbodiimide inherently results in a urea bond.
Limerkens anticipates instant claims 1, 6, 9 and 11-13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766